The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 7-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20100164847 A1) in view of Kwak (US Pub. 20100013816).

Regarding claim 1:
Lee (US Pub. No: 20100164847 A1) discloses a pixel, comprising: an organic light emitting diode (OLED) (LD, Fig. 2) (see Fig. 2, 8, [0084-0089); 
a driving transistor (QD) to control an amount of current that flows from a first power source (Vdd) to a second power source (VSS) via the OLED (LD) ([0136]);
 a first transistor (Q6) directly connected between a fourth power source (Vres) and a first electrode of the OLED (LD) ([0084-0089, 0110- 0116]), 
the first transistor (Qs6) having a gate electrode connected (electrically connected) to a first scan line (Scan) ([0110-0116]); 
a second transistor (Qs1) directly connected between a data line (Vdata) and a first electrode of the driving transistor (QD), the second transistor having a gate electrode   connected (electrically connected)   to the first scan line  (Scan); and at least one third transistor (Qs3) connected between a gate electrode of the driving transistor (QD) and a third power  (Vth at the turn-on voltage) ([0084-0089, 0110- 0116], Fig. 2, 8). 

Note that Lee does not specifically discloses at least one third transistor connected between a gate electrode of the driving transistor and a third power source, the at least one third transistor having a gate electrode connected to a second scan line. . 
Kwak (US Pub. 20100013816) discloses at least one third transistor (T7) connected between a gate electrode of the driving transistor (T3) and a third power source (Vint), the at least one third transistor having a gate electrode connected to a second scan line (e.g. second scan line on Sn) (Figs. 1, 2, 4, and [0033-0034]) . 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak thereby providing a uniform brightness in the display device. 




Regarding claim 9:
Lee discloses an organic light emitting display device (Fig. 1-2), comprising: a plurality of pixels (PX) connected to scan lines (Scan, Fig. 2), data lines (Data), and emission control lines (EM);
 a scan driver (400, Fig. 1) to supply scan signals to the scan lines (Fig. 1); an emission control driver (EM corresponding to display controller) to supply emission control signals to the emission control lines (EM line); and
 a data driver (500) to supply data signals to the data lines, wherein each of the pixels on an ith (i is a natural number) horizontal line comprises: an organic light emitting diode (OLED) (LD);
 a driving transistor (QD, Fig. 8) to control an amount of current that flows from a first power source to a second power source via the OLED ([0136]); 

a first transistor (Qs6) directly connected between a fourth power source (Rset) and a first electrode of the OLED (LD, see Fig. 8) ([0136]), the first transistor to be turned on when a scan signal is supplied to an ith (i is a natural number) scan line (Scan) ([0136-0137]); 
4a second transistor (Qs1) directly connected between a data line (Vdata) and the driving transistor (QD) (Fig. 8) (), the second transistor (Qs1) to be turned on when a scan signal is supplied to the ith scan line (); and at least one third transistor (Qs3) connected (electrically connected) between a gate electrode of the driving transistor (QD) and a third power (Vth at the turn-on voltage)  ([0084-0089, 0110- 0116], Fig. 2, 8). 


Note that Lee does not specifically discloses at least a third power, the at least one third transistor to be turned on based on the scan signal supplied to an (i-1)th scan line.  

Kwak discloses at least one transistor (T7) connected between a gate electrode of the driving transistor (T3) and a third power source (Vint), the at least one third transistor having a gate electrode connected to a  scan line (e.g. second scan line on Sn) (see Fig. 2,3,4 and [0033-0034]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak thereby providing a uniform brightness in the display device. 

Regarding claim 16:

Lee discloses a method for driving an organic light emitting display device having pixels (PX) connected to scan lines and data lines (see Fig. 2, 8), the pixels each including a 6driving transistor (TD) to control a current supplied to a respective organic light emitting diode (OLED) (LD) based on a respective data signal (see Fig. 8), the method comprising:
gate electrodes of the driving transistors (TD, see Fig. 2, 8); storing the data signals (storing at Cst, see Fig. 8); anode electric of the OLEDs (LD, see Fig. 8); first power source ad second power source (i.e. Vdd, Vss, see Fig. 8) (([0084-0089, 0110- 0116], Fig. 2, 8). 
However, Lee does not specifically disclose initializing gate electrodes of the driving transistors based on a second scan signal and a voltage of a third power source; 
storing the data signals based on a first scan signal; initializing anode electric of the OLEDs based on the first scan signal and a voltage of a fourth power source; and a controlling currents that flow from a first power source to a second power source, via the OLEDs, based on the data signals.  

Kwak discloses initializing gate electrodes of the driving transistor (T3) based on a second scan signal (Sn-1) and a voltage of a third power source (Vint) ( (see Figs. 2-4; [0046]), 
 
storing the data signals based on a first scan signal (sn)  (see [0047]) and initializing anode electrodes of the OLEDs based on a first scan signal (sn) and a voltage of a fourth power source (ELVSS); and controlling currents that flow from a first power source (ELVDD) to a second power source (ELVSS), via the OLEDs, based on the data signals (see Figs. 3-4;[0047] [0062-0064]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak thereby providing a uniform brightness in the display device. 

Regarding claim 2:
Kwak further discloses at least one fourth transistor (T4) connected between the gate electrode of the driving transistor (T3) and a second electrode of the driving transistor the at least one fourth transistor having a gate electrode connected to the first scan line ([0068-0069], Fig. 4).   

Regarding claims 7 and 11:
Kwak discloses  a fifth transistor (T5) connected between the first electrode of the driving transistor (T3) and the first power source (ELVdd), the fifth transistor (T5) to have a turn-on period that does not overlap a turn-on period of the second transistor (T2) (note that if fifth transistor T5 is turned on, the third transistor T3 is electrically coupled to the first power ELVDD); and T5 is turn on third period and T2 is turn on in second period (see [0061], [0064]).
a sixth transistor (T6) connected between the second electrode of the driving transistor (T3) and the first electrode of the OLED (OLED), the fifth and sixth transistors to be simultaneously turned on and turned off ([0045], Fig. 4).  

Regarding claim 8:
Kwak disclose wherein the second transistor (T2) is connected to the first electrode of the driving transistor (T3, [0045], Fig. 4).  

 Regarding claim 10:
Kwak discloses wherein each of the pixels on the ith  horizontal line further comprises: 
at least one fourth transistor (T4) connected between the gate electrode of the driving transistor (T3) and a second electrode of the driving transistor, the at least one fourth transistor to be turned on based on the scan signal supplied to the ith scan line.  ([0068-0069], Fig. 4).  
 
Regarding claim 12:
Kwak discloses wherein the first transistor (T1’) is to be turned on based on the scan signal supplied to the ith scan line ([0038], see Fig. 4).  
 
2.	Claims 5-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20100164847 A1) in view of Kwak (US Pub. 20100013816) and further in view of Kim (US Pub. No: 20130088417).


Regarding claims 5:

Lee as modified by Kwak does not specifically disclose a voltage of the fourth power source is greater than a voltage of the second power source. 
  Kim discloses  wherein a voltage of the fourth power source is greater than a voltage of the second power source ( Kim teach a second power source(VSS, 0V-5V) is different from a fourth power source(Vref, -5V to 5V)) (see Fig. 2; [0042,  0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak and Kim thereby providing an accurate data transmission in the display device. 

 Regarding claims 6: 
 Kwak discloses wherein a voltage of the third power source (ELVSS= 0volt) is lower than a voltage of a data signal supplied to the data line (Vdata) (voltage of Vdata) ([0059]).  
Kwak as modified by Kim teach a Vdata (6vole) is different from a VSS (e.g. 0volt)) (see Kawk, Fig. 2; [0042, 0054], [0093, Fig. 6]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak and Kim thereby providing an accurate data transmission in the display device. 

 Regarding claim 17:
Lee as modified by Kwak and Kim discloses wherein a voltage of the fourth power source is greater than a voltage of the second power source (Kim teach a second power source(VSS, 0V-5V) is different from a fourth power source(Vref, -5V to 5V)) (see Fig. 2; [0042,  0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak and Kim thereby providing an accurate data transmission in the display device. 

Regarding claim 18:
 Kwak as modified Kim discloses  wherein a voltage of the third power source (Vdata) is greater than a voltage of the fourth power source (Vref)  (see Kim [0079]). Same motivation as applied to claim 17.
 
Regarding claim 19:
Kwak discloses wherein a voltage of the third power source (ELVSS= 0volt) is lower than a voltage of a data signal supplied to the data line (Vdata) (voltage of Vdata) ([0059]).  
Kwak as modified by Kim teach a Vdata (6vole) is different from a VSS (e.g. 0volt)) (see Kawk, Fig. 2; [0042, 0054], [0093, Fig. 6]). Same motivation as applied claim 17.


3.	Claims 4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20100164847 A1) in view of Kwak (US Pub. 20100013816) and further in view of   Chung (US 20050017934 A1) and Kim (US Pub. No: 20130088417).


Regarding claim 14:
Lee in view of Kwak does not specifically disclose discloses wherein a gate electrode of the first transistor is directly connected to a gate electrode of the second transistor and wherein a voltage of the fourth power source is greater than a voltage of the second power source. 

 Chung (US 20050017934 A1) discloses wherein a gate electrode of the first transistor (T36) is directly connected to a gate electrode of the second transistor (T35)  ([0013], [0020] [0025-0026], [0049], Fig. 7),  

Kim discloses wherein a voltage of the fourth power source is greater than a voltage of the second power source ( Kim teach a second power source(VSS, 0V-5V) is different from a fourth power source(Vref, -5V to 5V)) (see Fig. 2; [0042,  0054]) . 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak ,  Chung and Kim, thereby providing a high efficient data transmission in the display device. 

Regarding claims 4 and 15:  

Lee as modified by Kwak and Chung   discloses wherein a gate electrode of the first transistor (T36) and gate electrode of the second transistor (T35) are (electrically connected) connected in common to the ith scan line (e.g. Scan n-1) simultaneously controlled ( control through T34) (see Chung Fig,7, [0049] );

Kim discloses wherein a voltage of the fourth power source is greater than a voltage of the second power source ( Kim teach a second power source(VSS, 0V-5V) is different from a fourth power source(Vref, -5V to 5V)) (see Fig. 2; [0042,  0054]) . 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak ,  Chung and Kim, thereby providing a high efficient data transmission in the display device. 
 
 4.	Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20100164847 A1) in view of Kwak (US Pub. 20100013816) and further in view of Chung (US 20050017934 A1).


Regarding claim 3:

Lee as modified by Kwak does not specifically disclose  wherein the gate electrode of the fist transitor is directly connected to the gate  electrode of the second transistor, wherein the first transistor is to be turned on based on a scan signal supplied to the first scan line.  
 
 Chung (US 20050017934 A1) discloses wherein a gate electrode of the first transistor ( T36) is directly connected to a gate electrode of the second transistor ( T35), wherein the first transistor (T36) is to be turned on based on a scan signal supplied to the first scan line (current scan signal scan [n] is applied to the gate of transistor T33 and T36 is turn on the current, see [0049]).  
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak  and Chung, thereby providing a high efficient data transmission in the display device. 

Regarding claim 20:
Lee in view of Kwak does not specifically disclose wherein storing the data signals and initializing anode electrodes of the LEDs is performed using a diode connected driving transistor,  7wherein when the data signal is supplied, an anode electrode of the OLED is initialized by the fourth power source .

However, Chung (US Pub. No: 20050017934 A1) discloses wherein storing the data signals (A capacitor data signals delivered to the second transistor) and initializing anode electrodes of the LEDs is performed using a diode connected driving transistor ([0013], [0020] [0025-0026]),  7wherein when the data signal is supplied, an anode electrode of the OLED is initialized by the fourth power source ([0025-0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kwak  and Chung, thereby providing a high efficient data transmission in the display device. 

 
Responds to Applicant’s Argument

5.	Applicant filed the amendment on 10/08/2021 has been considered. Applicant’s arguments are moot based on new ground of rejection. The reference of Chung (US 20050017934 A1). has been added for further consideration.  

 Conclusion 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692